Matter of Farhan A. v Inci A. (2015 NY Slip Op 07758)





Matter of Farhan A. v Inci A.


2015 NY Slip Op 07758


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Sweeny, J.P., Renwick, Saxe, Gische, JJ.


&em;

[*1]15943 In re Farhan A., Petitioner-Respondent,
vInci A., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.

Order, Family Court, New York County (Carol J. Goldstein, Referee), entered on or about January 7, 2014, which, upon a fact-finding determination that respondent-appellant (respondent) had committed the family offense of harassment in the second degree, directed her to refrain from any communications with petitioner except through an attorney and to observe certain other conditions for a one-year period, unanimously affirmed, without costs.
Petitioner showed by a fair preponderance of the evidence that respondent, his sister, had committed acts warranting an order of protection in his favor (see  Family Ct Act § 832).
We have considered respondent's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK